DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

FOR THE CLAIM:

 	Claim 10 (Currently Twice-Amended) A circuit board, comprising: a plurality of stacked core boards each having a top surface, wherein at least part core boards of the plurality of stacked core boards comprise circuit layers at top surfaces thereof; wherein a concave hole is defined through the at least part core boards, a conductive material is received in the concave hole configured to couple to the circuit layers of at least two core boards; a diameter of the concave hole in an axial direction adjacent to an opening portion is greater than a diameter far away from the opening portion; a bottom of the concave hole comprises a protrusion, the protrusion is arranged inside the concave hole; one side wall of the protrusion is couple to a wall of the concave hole, and the diameter of the concave hole has a sudden change in the axial direction; a blind hole is formed between the side wall of the protrusion and an opposite side wall of concave hole; a ratio of a height of the protrusion to a diameter of the blind hole is less than a preset threshold; and a ratio of the height of the protrusion, to the diameter of the blind hole between the side wall of the protrusion and the opposite side wall of the concave hole, is less than 1.

 	Claim 12 (Currently Twice-Amended) The circuit board as claimed in claim 10, wherein the number of the protrusion is one; the protrusion is located on one side of the bottom of the concave hole and couple to the side wall of the concave hole, and a second blind hole is formed on the other side of the bottom of the concave hole; or the number of the protrusions is two, and the protrusions are located on both sides of the bottom of the concave hole and are respectively couple to the two side walls of the concave hole, and a second blind hole is formed in middle of the bottom of the concave hole; the number of the protrusion is one, the protrusion is located at a center of the bottom of the concave hole; the protrusion is couple to the side wall of the concave hole in one direction, and is spaced apart with the side wall of the concave hole in the other direction, and a first blind hole and a second blind hole are formed on the other side of the bottom of the hole.

 Claim 13 (Currently Amended) The circuit board as claimed in claim 12, wherein the bottom of the concave hole is located on one of the circuit layers on the at least part core boards and at least partially overlaps the circuit layers.

Currently Amended) The circuit board as claimed in claim 14, wherein the conductive material covers the protrusion and is flush with the opening portion of the concave hole.

 	Claim 17 (Currently Amended) The circuit board as claimed in claim 10, wherein a ratio of a depth of the concave hole to the diameter of the hole in the opening portion is less than 2.

 	Claim 19 (Currently Twice-Amended) A circuit board, comprising: a plurality of stacked core boards each having a top surface, wherein at least part core boards of the plurality of stacked core boards comprise circuit layers at top surfaces thereof; wherein a hole is defined through the at least part core boards; a conductive material is received in the hole configured to couple to the circuit layers of at least two core boards; wherein a length in a first direction of a cross section of the hole is greater than a length in a second direction; and a ratio of a depth of the hole to the length in the first direction is less than 1.2; or the length in the first direction of the cross section of the hole is equal to the length in the second direction; and the ratio of the depth of the hole to the length in the first direction or the length in the second direction is less than 2; the cross section of the hole is a section formed by a plane cutting through the hole at right angles to an axis parallel with a thickness direction of the core boards; the first direction and the second direction are both in the cross section, and the first direction is perpendicular to the second direction; both of the first direction and the second direction are perpendicular to the axis parallel with the thickness direction of the core boards; a coupled to a wall of the hole: a blind hole is formed between the side wall of the protrusion and an opposite side wall of the hole; a ratio of a height of the protrusion to a diameter of the blind hole is less than a preset threshold; and a ratio of the height of the protrusion, to the diameter of the blind hole between the side wall of the protrusion and the opposite side wall of the hole, is less than 1.

Allowable Subject Matter
Claims 1-3, 5-8, 10, 12-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a circuit board, comprising: a blind groove defined through at least part of a plurality of core boards, a cross section of the blind groove has a length that is greater in a first direction than in a second direction; and a bottom of the blind groove comprises a protrusion; a blind hole is formed between one side wall of the protrusion and an opposite side wall of the groove; a height of the protrusion is less than a diameter of the blind hole; and the ratio of the height of the protrusion to the diameter of the blind hole is less than 1; in combination with all other features claimed.
	Regarding claims 2-3 and 5-8, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.


The prior art does not teach or suggest a circuit board, comprising: concave hole defined through at least part of a plurality of core boards, a dimeter of the concave hole in an axial direction adjacent to an opening portion is greater than a diameter far away from the opening portion; a bottom of the concave hole comprises a protrusion; one side wall of the protrusion is coupled to a wall of the hole; and the diameter of the hole has a sudden change in the axial direction; a blind hole is formed between one side wall of the protrusion and an opposite side wall of the concave hole; a height of the protrusion is less than a diameter of the blind hole; and the ratio of the height of the protrusion to the diameter of the blind hole is less than 1; in combination with all other features claimed.
	Regarding claims 12-17, these claims are allowed based on their dependence on the allowable independent claim 10 discussed above.
The following is an examiner’s statement of reasons for allowance of claim 19: 
The prior art does not teach or suggest a circuit board, comprising: a hole defined through at least part of a plurality of core boards; a conductive material received in the hole; and a bottom of the hole comprises a protrusion; one side wall of the protrusion is coupled to a wall of the hole; a blind hole is formed between the side wall of the protrusion and an opposite side wall of the hole; and the ratio of the height of the protrusion to the diameter of the blind hole is less than 1; in combination with all other features claimed.
	Regarding claims 20, these claims are allowed based on their dependence on the allowable independent claim 19 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Isoda et al. (US Patent 5826330) discloses a method of manufacturing multilayer printed wiring board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847